UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)2)) ¨ Definitive Information Statement AMERICAN STANDARD ENERGY CORP. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction, computed pursuant to Exchange Act Rule O-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule O-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: AMERICAN STANDARD ENERGY CORP. 4800 North Scottsdale Road, Suite 1400 Scottsdale, Arizona 85251 Telephone: (480) 371-1929 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY Dear Common Stockholders: We are furnishing this notice and the accompanying Information Statement (the “Information Statement”) to the holders (the “Stockholders”) of shares of common stock, $.001 par value per share (the “Common Stock”), of American Standard Energy Corp., a Delaware corporation (the “Company”), for informational purposes only, pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and regulations prescribed thereunder. The purpose of this Information Statement is to notify our Stockholders that on February 25, 2014, the holders of 28,782,940 shares of Common Stock (representing 55.3% of the total voting power of the 52,071,455 issued and outstanding shares of Common Stock) executed a written consent in lieu of a special meeting of Stockholders (the “Action”).The Action adopted resolutions approving an amendment of the Company’s Certificate of Incorporation to increase the number of authorized capital stock from 100,000,000 shares of Common Stock to 175,000,000 sharesof Common Stock (the “Charter Amendment”). The Charter Amendment is part of a series of transactions related to the refinancing of the Company through one of its subsidiaries (collectively, the “Transactions”).Specifically, American Standard Energy, Corp., a Nevada corporation and wholly-owned subsidiary of the Company, entered into an Amended and Restated Credit Agreement dated as of February 5, 2014 (the “Amended and Restated Credit Agreement”) with Pentwater Equity Opportunities Master Fund Ltd., a Cayman Islands corporation (“PEOMF”), and PWCM Master Fund Ltd., a Cayman Islands corporation (“PWCM Fund”, and collectively with PEOMF” the “Lenders”) and Cortland Capital Market Services LLC as administrative agent and successor in interest to Macquarie Bank Limited (“Macquarie”).In connection with the Amended and Restated Credit Agreement, the Company issued to PWCM Fund a five year warrant (the “Warrant”) to purchase Twenty-Six Million (26,000,000) shares of Common Stock at a per share exercise price of $0.01.Additionally, in connection with the Amended and Restated Credit Agreement, the Company entered into an Exchange Agreement (the “Exchange Agreement”) with Saber Oil, LLC 1 (“Saber”), the record holder of the Company’s Series A Cumulative Convertible Preferred Stock (the “Series A Preferred Stock”). Under the Exchange Agreement, effective February 5, 2014, Saber exchanged 35,400 shares of Series A Preferred Stock on a one-for-one basis for 35,400 shares of Series B Cumulative Non-Redeemable Preferred Stock (the “Series B Preferred Stock”) of the Company.This Series B Preferred Stock is convertible into Common Stock at $.50 per share. We need to amend the Certificate of Incorporation in order to increase the number of authorized shares of Common Stock so as to accommodate (i) the exercise of the Warrant for Common Stock and (ii) the conversion of the Series B Preferred Stock into Common Stock. Only the Stockholders of record at the close of business on February 25, 2014 are entitled to notice of the corporate action.Stockholders who hold in excess of a majority of the outstanding voting power of the Company’s shares of voting capital stock entitled to vote on the Action have voted in favor of the Action.As a result, the Action has been approved without the affirmative vote of any other Stockholders of the Company.This Action is expected to be effective on a date that is at least 20 days after the mailing of this Information Statement. Our Board of Directors is not soliciting your proxy or consent. You are urged to read this Information Statement carefully and in its entirety for a description of the actions taken.We also encourage you to read the Current Report on Form 8-K, together with attachments and exhibits, that we filed with the Securities and Exchange Commission on February 10, 2014. Stockholders who were not afforded an opportunity to consent or otherwise vote with respect to the Action taken have no right under Delaware corporate law or the Company’s Certificate of Incorporation or Bylaws to dissent or require a vote of all Stockholders. This Information Statement is first being mailed or furnished to the Stockholders on or about February 28, 2014.This notice and the accompanying Information Statement constitute notice to you of the Action by written consent in accordance with Rule 14c-2 promulgated under the Exchange Act. PLEASE NOTE THAT THIS IS NOT A NOTICE OF A MEETING OF STOCKHOLDERS AND NO STOCKHOLDERS’ MEETING WILL BE HELD TO CONSIDER THE MATTERS DESCRIBED HEREIN. THIS INFORMATION STATEMENT IS BEING FURNISHED TO YOU SOLELY FOR THE PURPOSE OF INFORMING STOCKHOLDERS OF THE MATTERS DESCRIBED HEREIN PURSUANT TO SECTION 14(c) OF THE EXCHANGE ACT AND THE REGULATIONS PROMULGATED THEREUNDER, INCLUDING REGULATION 14C. BY ORDER OF THE BOARD OF DIRECTORS: /s/ J. Steven Person J. Steven Person Date:February 28, 2014
